FILED
                            NOT FOR PUBLICATION                             FEB 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 09-10451

               Plaintiff - Appellee,             D.C. No. 2:86-cr-00272-PGR-1

  v.
                                                 MEMORANDUM*
FRANCISCO ARCHIVALDO PADILLA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Paul G. Rosenblatt, District Judge, Presiding

                      Argued and Submitted December 8, 2010
                             San Francisco, California

Before: HUG, D.W. NELSON, and McKEOWN, Circuit Judges.

       Francisco A. Padilla timely appeals the district court’s judgment finding him

guilty of Conspiracy to Import Marijuana (21 U.S.C. § 963); Importation of

Marijuana (21 U.S.C. §§ 952(a) and 960); Conspiracy to Possess with Intent to




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Distribute Marijuana (21 U.S.C. §§ 846 and 841(b)(1)(B)); and Possession with

Intent to Distribute Marijuana (21 U.S.C. § 841(b)(1)(B)).

      On appeal, Padilla raises four separate issues. We address three of those

issues in this memorandum. Padilla’s remaining contention related to jury

instructions under Carter v. Kentucky, 450 U.S. 288 (1981), is addressed in the

opinion filed concurrently with this memorandum. United States v. Padilla, No.

09-10451, — F.3d — (9th Cir. 2011).

      Padilla argues that the testimony of three individuals was introduced in

violation of the Confrontation Clause. We ordinarily review alleged violations of

the Confrontation Clause de novo. United States v. Hernandez-Herrera, 273 F.3d

1213, 1217 (9th Cir. 2001). Absent an objection at trial, however, we review for

clear error. United States v. Reyes-Bosque, 596 F.3d 1017, 1032 (9th Cir. 2010).

Here, each of the statements contested on appeal was either admitted for proper,

non-hearsay purposes or was cumulative and therefore harmless. See United States

v. Mitchell, 502 F.3d 931, 966 (9th Cir. 2007).

      Padilla also argues that testimony regarding the use of the area surrounding

Caborca, Mexico as a staging area for drug exports was impermissible drug courier

profile evidence. The district court did not abuse its discretion in admitting the

statements. One statement was proper lay opinion, see United States v. Freeman,


                                           2
498 F.3d 893, 904-905 (9th Cir. 2007), and the other was proper expert testimony,

see United States v. Klimavicius-Viloria et al., 144 F.3d 1249, 1259-60 (9th Cir.

1998) (law enforcement expert testimony regarding drug smuggling routes is

admissible evidence establishing modus operandi).

      Finally, Padilla claims that an inadvertent comment by the prosecution

during closing argument constituted reversible error. We review for harmless

error. See United States v. Washington, 462 F.3d 1124, 1135 (9th Cir. 2006).

Although the prosecution’s comment was improper, the district court sustained the

defense’s objection and the prosecutor immediately corrected the statement by

apologizing and stating that she misspoke. The judge reiterated jury instructions

regarding the presumption of innocence before the jury began its deliberations.

The error was harmless. See id.

      AFFIRMED.




                                         3